DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first request unit”, “first response unit”, “second request unit”, “second response unit” in claims 1-6; “first acquisition unit”, “second acquisition unit’, “end unit” in claims 2-3 and 6; “first display unit”, “generating unit” in claim 3; “second display unit” and “monitoring unit” in claim 6; “first reception unit”, “first transmission unit”, “second reception unit”, “display unit” and “second transmission unit” in claim 7; “first reception step of”, “first transmission step of”, “second reception step of”, “display step of”, and “second transmission step of” in claim 8 and 9; “first reception unit”, “first processing unit”, “second reception unit” and “control unit” in claims 10-14 and “display unit” in claim 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Allowable Subject Matter
Claims 1-14 are allowed.
With respect to claim 1 the closest available prior art (US 2003/0043272 A1 to Nagao et al) a communication system comprising a client, and a server that transmits information in response to a request from the client (abstract and paragraphs 52 and 57), wherein the client includes a first request unit configured to transmit a content request to the server (paragraph 73), wherein the server includes a first response unit configured to transmit content requested from the first request unit to the client (paragraph 73), wherein the client further includes a second request unit configured to request the server to make a response related to second requests (paragraph 60-61; where second requests can be image taking or camera setting requests).  Nagao also states the requesting/responding is done via a HTTP type interfacing (paragraph 52) and one of ordinary skill in the art would recognize that it is known in the art of HTTP type interfacing at the time the invention was effectively filed to use “long polling” which waits for a predetermined state to occur before a response is set.
However, the prior art does not teach or fairly suggest a communication system as discussed above wherein the client further includes a second request unit configured to request the server to make a response if a predetermined status has occurred, and 
Claim 7 is similarly allowable as the prior art does not teach or fairly suggest the communication system as discussed above where a display unit is configured to display a UI for interrupting content transmission processing performed by the first transmission unit, if the predetermined request is received by the second reception unit; and a second transmission unit configured to transmit a predetermined response to the predetermined request to the client, if the UI displayed by the display unit is operated, wherein the content transmission processing performed by the first transmission unit is interrupted by the second transmission unit transmitting a response.
Claims 8-9 are allowable for similar reasons as claim 7 as they are corresponding method/program claims to that of apparatus claim 7.
Claim 10 is allowable for similar reasons as claim 1 as it is a corresponding server side claim to that of system claim 1.
Claims 2-6 and 11-14 are allowable for at least the reasons that they depend from claim 1 or 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0324075 A1 to Kawai and US 2018/0322148 A1 to Ishizu at related art that show a server/client arrangement for transmitting images from one device to another.
US 2009/0128634 A1 to Miura et al which also details using a camera as a server to transmit images to another device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 14, 2021